UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-14665 DAILY JOURNAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation or organization) 95-4133299 (IRS Employer Identification No.) 915 East First Street Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 229-5300 Securities registered pursuant to Section 12(b) of the Act: Common Stock, The NASDAQ Stock Market. Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated ☐Accelerated filer ☒Non-accelerated filer ☐Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes☐ No ☒ As of March 31, 2016, the aggregate market value of Daily Journal Corporation's voting stock held by non-affiliates was approximately $214,960,000. As of November 30, 2016 there were outstanding 1,380,746 shares of Common Stock of Daily Journal Corporation. 1 Disclosure Regarding Forward-Looking Statements This Form 10-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Certain statements contained in this document, including but not limited to those in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, are “forward-looking” statements that involve risks and uncertainties that may cause actual future events or results to differ materially from those described in the forward-looking statements. Words such as “expects,” “intends,” “anticipates,” “should,” “believes,” “will,” “plans,” “estimates,” “may,” variations of such words and similar expressions are intended to identify such forward-looking statements. We disclaim any intention or obligation to revise any forward-looking statements whether as a result of new information, future developments, or otherwise. There are many factors that could cause actual results to differ materially from those contained in the forward-looking statements. These factors include, among others: risks associated with software development and implementation efforts; Journal Technologies’ reliance on professional services engagements with justice agencies, including California courts, for a substantial portion of its revenues; material changes in the costs of postage and paper; possible changes in the law, particularly changes limiting or eliminating the requirements for public notice advertising; possible loss of the adjudicated status of the Company’s newspapers and their legal authority to publish public notice advertising; a further decline in public notice advertising revenues because of fewer foreclosures; a further decline in subscriber and commercial advertising revenues; possible security breaches of the Company’s software or websites; the Company’s reliance on its president and chief executive officer; changes in accounting guidance; material weaknesses in the Company’s internal control over financial reporting; and declines in the market prices of the securities owned by the Company. In addition, such statements could be affected by general industry and market conditions, general economic conditions (particularly in California) and other factors. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Important factors that could cause actual results to differ materially from those in the forward-looking statements are discussed in this Form 10-K, including in conjunction with the forward-looking statements themselves, and in other documents filed by the Company with the Securities and Exchange Commission. 2 PART I Item 1. Business The Company publishes newspapers and web sites covering California and Arizona and produces several specialized information services. It also serves as a newspaper representative specializing in public notice advertising. We often refer to this as “The Traditional Business”. Journal Technologies, Inc. (“Journal Technologies”), a wholly owned subsidiary of the Company, supplies case management software systems and related products to courts and other justice agencies, including administrative law organizations, county governments and bar associations. These organizations use the Journal Technologies family of products to help manage cases and information electronically, to interface with other critical justice partners and to extend electronic services to the public, including a website to pay traffic citations online, and bar members. These products are licensed to more than 500 organizations in 42 states and internationally. Journal Technologies is the result of the October 1, 2014 merger of the Company’s three technology-related subsidiaries, which were previously separate companies: Sustain Technologies, Inc. (“Sustain”), a wholly owned subsidiary since 2008; New Dawn Technologies, Inc. (“New Dawn”), acquired in December 2012; and ISD Technologies, Inc. (“ISD”), acquired in September 2013. Essentially all of the Company’s operations are based in California, Arizona, Colorado and Utah. Financial information of the Company, including information about each of the Company’s reportable segments, is set forth in Item 8 (“Financial Statements and Supplementary Data”). Products and Services The Traditional Business Newspapers and related online publications. The Company publishes 10 newspapers of general circulation. Each newspaper, in addition to news of interest to the general public, has a particular area of in-depth focus with regard to its news coverage, thereby attracting readers interested in obtaining information about that area through a newspaper format. Effective October 2015, the Company discontinued the publication of the California Lawyer magazine and the California Directory of Attorneys. The Company also discontinued publication of the San Diego Commerce in September 2015 and concurrently replaced it with a small acquisition of The Daily Transcript, which serves the San Diego market. The publications are based in the following cities: Newspaper publications Base of publication Los Angeles Daily Journal Los Angeles, California San Francisco Daily Journal San Francisco, California The Daily Recorder Sacramento, California The Inter-City Express Oakland, California San Jose Post-Record San Jose, California Orange County Reporter Santa Ana, California The Daily Transcript San Diego, California Business Journal Riverside, California The Record Reporter Phoenix, Arizona 3 The Daily Journals. The Los Angeles Daily Journal and the San Francisco Daily Journal are each published every weekday except certain holidays and were established in 1888 and 1893, respectively. In addition to covering state and local news of general interest, these newspapers focus particular coverage on law and its impact on society. (The Los Angeles Daily Journal and the San Francisco Daily Journal are referred to collectively herein as ''The Daily Journals''.) Generally The Daily Journals seek to be of special utility to lawyers and judges and to gain wide multiple readership of newspapers sent to law firm subscribers. The Daily Journals contain much material and render many services in a common endeavor. The Los Angeles Daily Journal is the largest newspaper published by the Company, both in terms of revenues and circulation. At September 30, 2016, the Los Angeles Daily Journal had approximately 5,100 paid subscribers and the San Francisco Daily Journal had approximately 2,700 paid subscribers as compared with total paid subscriptions for both of The Daily Journals of 8,000 at September 30, 2015. The Daily Journals carry commercial advertising (display and classified) and public notice advertising required or permitted by law to be published in a newspaper of general circulation. The main source of commercial advertising revenue has been local advertisers, law firms and businesses in or wishing to reach the legal professional community. The gross revenues generated directly by The Daily Journals are attributable approximately 58% to subscriptions and 42% to the sale of advertising and other revenues. Revenues from The Daily Journals constituted approximately 20% of the Company's total fiscal 2016 revenues, 18% in 2015, 19% in 2014, 23% in 2013 and 28% in 2012. It is the policy of The Daily Journals (1) to take no editorial position on the legal and political controversies of the day but instead to publish well-written editorial views of others on many sides of a controversy and (2) to try to report on factual events with technical competence and with objectivity and accuracy. It is believed that this policy suits a professional readership of exceptional intelligence and education, which is the target readership for the newspapers. Moreover, The Daily Journals believe that they bear a duty to their readership, particularly judges and justices, as a self-imposed public trust, regardless, within reason, of short-term income penalties. The Company believes that this policy of The Daily Journals is in the long-term interest of the Company’s shareholders. The Daily Journals contain the Daily Appellate Report which provides the full text and case summaries of all opinions certified for publication by the California Supreme Court, the California Courts of Appeal, the U.S. Supreme Court, the U.S. Court of Appeals for the Ninth Circuit, the U.S. Bankruptcy Appellate Panel for the Ninth Circuit, the State Bar Court and selected opinions of the U.S. District Courts in California and the Federal Circuit Court of Appeals. The Daily Journals also include a monthly court directory in booklet form. This directory includes a comprehensive list of sitting judges in all California courts as well as courtroom assignments, phone numbers and courthouse addresses, plus ''Judicial Transitions'' which lists judicial appointments, elevations, confirmations, resignations, retirements and deaths. The Daily Journals are distributed by mail and hand delivery, with subscribers in the Los Angeles and San Francisco areas usually receiving copies the same day. Certain subscribers in Los Angeles, San Francisco, Santa Clara, Alameda, Orange, San Diego, Riverside and San Bernardino counties receive copies by hand delivery. The regular yearly subscription rate for each of The Daily Journals is $804. 4 Much of the information contained in The Daily Journals is available to subscribers online at www.dailyjournal.com. Daily Commerce. Published since 1917, the Daily Commerce, based in Los Angeles, in addition to covering news of general interest, devotes substantial coverage to items designed to serve real estate investors and brokers, particularly those interested in Southern California distressed properties. The nature of the news coverage enhances the effectiveness of public notice advertising in distributing information about foreclosures to potential buyers at foreclosures. The features of the paper include default listings and probate estate sales. The Daily Commerce carries both public notice and commercial advertising and is published in the afternoon each business day. The Daily Recorder. The Daily Recorder, based in Sacramento, began operations in 1911. It is published each business day. In addition to general news items, it focuses on the Sacramento legal and real estate communities and on California state government and activities ancillary to it. Among the regular features of The Daily Recorder is news about government leaders and lobbyists, as well as the Daily Appellate Report for those who request it. Advertising in The Daily Recorder consists of both commercial and public notice advertising. The Inter-City Express. The Inter-City Express (the ''Express'') has been published since 1909. It covers general news of local interest and focuses its coverage on news about the real estate and legal communities in the Oakland/San Francisco area. The Express carries both commercial and public notice advertising. It is published each business day. San Jose Post-Record. The San Jose Post-Record (the ''Post-Record'') has been published since 1910. In addition to general news of local interest, the Post-Record, which is published each business day, focuses on legal and real estate news and carries commercial and public notice advertising. Orange County Reporter. The Orange County Reporter (''Orange Reporter'') has been an adjudicated newspaper of general circulation since 1922. In addition to general news of local interest, the Orange Reporter reports local and state legal, business and real estate news, and carries primarily public notice advertising. The Orange Reporter is published three days a week. The Daily Transcript. The Daily Transcript (San Diego) is published five days a week and carries general news of local interest and public notice advertising and has been an adjudicated newspaper of general circulation since 1909. The Daily Transcript also serves legal and real estate professionals in San Diego County. Business Journal. The Business Journal, established in 1991, publishes news of general interest and provides coverage of the business and professional communities in Riverside County. It also carries public notice advertising and is published each business day. The Record Reporter (Arizona). The Record Reporter has been in existence since 1914. In addition to general news of local interest, The Record Reporter, which is published three days a week, focuses on legal news and public record information and carries primarily public notice advertising. 5 Information Services. The specialized information services offered by the Company have grown out of its newspaper operations or have evolved in response to a desire for such services primarily from its newspaper subscribers. The Company has several court rules services. One is Court Rules, a multi-volume, loose-leaf set. Court Rules reproduces court rules for certain state and federal courts in California. The Court Rules appear in two versions, one of which covers Northern California courts (nine volumes) and one of which covers Southern California courts (eight volumes). The Company updates Court Rules on a monthly basis. In addition, the Company publishes a single volume of rules known as Local Rules for major counties of California. Six versions are published for Southern California, each a single bound volume for the rules of: (1) Los Angeles County; (2) Orange County; (3) San Diego County; (4) San Bernardino County; (5) Riverside County; and (6) Ventura, Santa Barbara and San Luis Obispo counties. Also, the Company publishes single-volume rules for the Federal District Court in the Central District of California and California Probate Rules. In Northern California, three versions of the Local Rules appear in loose-leaf books for Santa Clara/San Mateo, Alameda/Contra Costa and San Francisco counties. The single volumes are normally updated or replaced whenever there are substantial rule changes. The Judicial Profiles services contain information concerning nearly all active and retired judges in California. Most of the profiles have previously appeared in The Daily Journals as part of a regular feature. The Judicial Profiles include biographical data and financial disclosure statements on judges and information supplied by each judge regarding the judge's policies and views on various trial and appellate procedures and the manner in which appearances are conducted in his or her courtroom. Subscribers may purchase either the ten-volume set for Southern California or the eight-volume set for Northern California. The Company also provides online foreclosure information to about 30 customers. This service primarily provides distressed property information, some of which also appears in some of the Company's newspapers, as well as expanded features. Consolidation of both newspapers and online products more effectively utilizes the costs of gathering such information. Advertising and Newspaper Representative. The Company's publications carry commercial advertising, and most also contain public notice advertising. Commercial advertising consists of display and classified advertising and constituted about 7% of the Company’s total revenues in fiscal 2016, 8% in 2015, 9% in 2014, 11% in 2013 and 15% in 2012. Classified advertising has continued to decline primarily due to the continued downturn in the employment advertising marketplace and competition from online employment web sites. Public notice advertising consists of many different types of legal notices required by law to be published in an adjudicated newspaper of general circulation, including notices of death, fictitious business names, trustee sale notices and notices of governmental hearings. The major types of public notice advertisers are real estate-related businesses and trustees, governmental agencies, attorneys and businesses or individuals filing fictitious business name statements. Many government agencies use the Company’s Internet-based advertising system to produce and send their notices to the Company. Afictitious business name web site enables individuals to send their statements to the Company for filing and publication and another web site enables attorneysand individuals to send probate, civil, corporate, public saleand other types ofpublic notices to the Company.California Newspaper Service Bureau (“CNSB”), a division of the Company, is a statewide newspaper representative (commission-earning selling agent) specializing since 1934 in public notice advertising. CNSB places public notices and other forms of advertising with adjudicated newspapers of general circulation, most of which are not owned by the Company. 6 Public notice advertising revenues and related advertising and other service fees, including trustee sales legal advertising revenues, constituted about 23% of the Company's total revenues in fiscal 2016, 22% in 2015, 24% in 2014, 35% in 2013 and 56% in 2012. Most of these revenues were generated by (i) notices published in the Company’s newspapers, (ii) commissions and similar fees received from other publications in which the advertising was placed and (iii) service fees generated when filing notices with government agencies. Trustee sales legal advertising revenues alone represented about 5% of the Company’s total revenues in fiscal 2016, 6% in 2015, 7% in 2014, 17% in 2013 and 56% in 2012. For several years, these revenues were driven by the large number of foreclosures in California and Arizona, for which public notice advertising is required by law, but the number of foreclosures has continued to decline. In addition, in many states, including California and Arizona, legislatures have considered various proposals which would result in the elimination or reduction of the amount of public notice advertising required by statute. There is a risk that such laws could change in a manner that would have a significant adverse impact on the Company's public notice advertising revenues. Other revenues are attributable to service fees from users of an online foreclosure/fictitious business name database, fees from attorneys taking continuing legal education “courses” published in the Company’s publications and other miscellaneous fees. Journal Technologies Journal Technologies provides case management software and related services to courts and other justice agencies. Its operations constituted about 56% of the Company’s total revenues in fiscal 2016, 57% in 2015, 53% in 2014, 37% in 2013 and 9% in 2012 (with the 2012 numbers reflecting Sustain only). Journal Technologies earns revenue from license and maintenance fees paid by customers to use its software products; consulting fees paid by customers for installation, implementation and training services; and fees generated by the use of secure websites through which the general public can pay traffic citations. Journal Technologies has the following main products: eCourt®, eProsecutor®, eDefender® and eProbation® — browser-based case processing systems that can be used by courts and other justice agencies for all case types because its screens, data elements, busi ness rules, work queues, searches and alerts are highly configurable. Journal Technologies also supports its prior generation Justice Edition software, which is a Windows-based system that also provides for customizable configurability. JustWare® — a family of case management software products for use by courts and other justice agencies. JustWare® provides a standardized case management system that includes business rules to automate tasks, document and report generation, digital signatures and shortcuts to speed data input. Journal Technologies also licenses its JusticeWeb® public access software, which allows the public to view certain case information, provides a means to create permission-based access for sensitive data, allows pro se litigants and attorneys to e-file documents and includes a way for case participants to make payments online. 7 ICMS™ — a court case management system, which was acquired as part of the acquisition of the ISD assets. Journal Technologies also licenses CASE™ — an a utomated probation case management system, including juvenile hall detention management features. eFile™ — a browser-based interface that allows attorneys and the general public to electronically file documents with the court from a personal computer us ing the Internet at any time. ePayIt™ — a service for the online payment of traffic citations. Users can pay traffic citations using the Internet at any time with a credit card, and can obtain traffic school and other information. Almost all of Journal Technologies’ customers are government agencies, and most new software installation and licensing projects are subject to competitive bidding procedures. Accordingly, the ability of Journal Technologies to get new customers is highly unpredictable. In addition, budget constraints, especially during stressful economic times, could force governmental agencies to defer or forgo consulting services or even to stop paying their annual software maintenance fees. As a technology-based company, Journal Technologies’ success depends on the continued improvement of its products, which is why the costs to update and upgrade them consistently constitute such a significant portion of the Company’s expenses. The Company’s revenues from Journal Technologies’ foreign customers were $221,000 in fiscal 2016, $278,000 in fiscal 2015 and$332,000 in fiscal 2014. All of the Company’s other revenues in those years were attributable to the United States. Materials and Postage After personnel costs (included in “Salaries and employee benefits” and in “Outside services” in the accompanying consolidated statements of comprehensive income (loss)), postage and paper costs are typically the Company's next two largest expenses. Paper and postage accounted for approximately 6% of our traditional publishing segment's operating costs in fiscal 2016, 6% in 2015, 7% in 2014, 7% in 2013 and 6% in 2012. Paper prices may fluctuate substantially in the future, and periodic postal rate increases could significantly impact income from operations. Further, we may not be able to pass on such increases to our customers. An adequate supply of newsprint and other paper is important to the Company's operations. The Company currently does not have a contract with any paper supplier. The Company has always been able to obtain sufficient newsprint for its operations, although in the past, shortages of newsprint have sometimes resulted in higher prices. The price of paper remained unchanged during fiscal 2016. We anticipate the price of paper will remain unchanged at least through June 2017. We use the U.S. Postal Service for distribution of a majority of our newspapers. During the past several years, the Company has instituted changes in an attempt to mitigate higher postage costs. These changes have included contracting for hand delivery in selected sections of the San Francisco Bay area and in Santa Clara, Alameda, San Diego, Riverside, San Bernardino, Orange and Los Angeles counties, delivering pre-sorted newspapers to the post office on pallets, which facilitates delivery and improves service, and implementing a method of bundling newspapers which reduces the per piece charges. In addition, the Company has an ink jet labeler which eliminates paper labels and enables the Company to receive bar code discounts from the postal service on some of its newspapers. 8 Postal rates are dependent on the operating efficiency of the U.S. Postal Service and on legislative mandates imposed upon the U.S. Postal Service. During the past several years, the U.S. Postal Service has increased postal rates. There were decreases in the Company’s aggregate postage costs during fiscal 2016 primarily due to fewer subscribers. Marketing The Company actively promotes its individual newspapers and its multiple newspaper network as well as its other publications. The Company's staff includes a number of employees whose primary responsibilities include attracting new subscribers and advertisers. The specialization of each publication creates both target subscribers and target advertisers. Subscribers are likely to be attracted because of the nature of the information carried by the particular publication, and likely advertisers are those interested in reaching such consumer groups. In marketing products, the Company also focuses on its ancillary products which can be of service to subscribers, such as its specialized information services. The Company receives, on a non-exclusive basis, public notice advertising from a number of agencies. Such agencies ordinarily receive a commission of 15% to 25% on their sales of advertising in Company publications. Commercial advertising agencies also place advertising in Company publications and receive commissions for advertising sales. Journal Technologies’ staff includes employees who provide marketing and consulting services which may also result in additional consulting projects and the licensing of products. Most of Journal Technologies’ new projects come from existing customers or from a competitive bidding process. Competition Competition for readers and advertisers is very intense, both by established publications and by new entries into the market. The Daily Journals face aggressive competition in Los Angeles and San Francisco. All of the Company's business publications and products face strong competition from other publications and service companies. Readers of specialized newspapers focus on the amount and quality of general and specialized news, amount and type of advertising, timely delivery and price. The Company designs its newspapers to fill niches in the news marketplace that are not covered as well by major metropolitan dailies. The in-depth news coverage which the Company's newspapers provide along with general news coverage attracts readers who, for personal or professional reasons, desire to keep abreast of topics to which a major newspaper cannot devote significant news space. Other newspapers do provide some of the same subject coverage as does the Company, but the Company believes its coverage, particularly that of The Daily Journals, is more complete and therefore attracts more readers. The Company believes that The Daily Journals are the most important newspapers serving California lawyers on a daily basis. The Company's court rules publications face competition in both the Southern California and Northern California markets from online court rules services and the courts themselves. Subscriptions to the multi-volume Court Rules and Local Rules volumes continued to decline during fiscal 2016. The Company's Judicial Profile services have direct competition and also indirect competition, because some of the same information is available through other sources, including the courts. 9 The steady decline in recent years in the number of subscriptions to The Daily Journals and the Company’s court rule publications is likely to continue and will certainly impact the Company’s future revenues. The pricing of the Company's products is reviewed every year. Subscription price increases have in recent years exceeded inflation, as have advertising rate increases. In attracting commercial advertisers, the Company competes with other newspapers and magazines, television, radio and other media, including electronic and online systems for employment-related classified advertising. Factors which may affect competition for advertisers are the cost for such advertising compared with other media, and the size and characteristics of the readership of the Company's publications. Internet sites devoted to recruitment have become significant competitors of our newspapers and web sites for classified advertising. In addition, there has been a steady consolidation of companies serving the legal marketplace, resulting in an ever-smaller group of companies placing display advertising. Consequently, retaining advertising revenues remains a challenge. The Company competes with anywhere from one serious competitor to many competing newspapers for public notice advertising revenue in all of its markets. Large metropolitan general interest newspapers normally do not carry a significant amount of legal advertising, although recently they too have solicited certain types of public notice advertising. CNSB, the Company’s commission-earning selling agent, faces competition from a number of companies based in California, some of which specialize in placing certain types of notices. There is significant competition among a limited number of companies to provide services and software to the courts and other justice agencies, and some of these companies are much larger and have greater access to capital and other resources than Journal Technologies. Others provide services for a limited number of customers. As part of the competitive bidding process, many customers will express a preference for, or even require, larger vendors. Many customers desire Internet-based solutions to centralize operations, facilitate electronic filing and other interfaces with other justice partners and the public, and publish certain information from case management systems. Journal Technologies’ product lines provide versions of these services, but there are many uncertainties in the process of courts and other agencies migrating to newer Internet-based systems, including whether Journal Technologies’ versions of case management systems will find general acceptance and whether the update, upgrade and modification of such systems can be done in a cost effective manner. The Company competes on a variety of factors, including price, technological capabilities and services to accommodate the individual requirements of each customer. Employees The Company has approximately 335 full-time employees and contractors and about 20 part-time employees as of September 30, 2016. This includes about 175 full-time employees and contractors and 10 part-time employees of Journal Technologies. The Company is not a party to any collective bargaining agreements. Certain benefits, including medical insurance, are provided to all full-time employees. Management considers its employee relations to be good. 10 The Company relies heavily on Gerald Salzman, who serves as president, chief executive officer, chief financial officer, treasurer and assistant secretary. If Mr. Salzman’s services were no longer available to the Company, it is unlikely that the Company could find a single replacement to perform all of the duties now handled by him, and it could have a significant adverse effect on the Company’s business. The Company does not carry key man life insurance, nor has it entered into an employment agreement with Mr. Salzman. Working Capital Traditionally, the Company has generated sufficient cash flow from operations to cover all its needs without significant borrowing. To a considerable extent, the Company benefits from the fact that subscriptions and some licenses, maintenance and consulting fees are paid in advance. In addition, the aggregate market value of the securities owned by the Company has increased significantly in recent years (although fiscals 2015 and 2016 were exceptions), providing the Company with even more working capital, subject, of course, to the normal risks associated with owning stocks and bonds. In December 2012, the Company borrowed $14 million from its investment margin account to purchase all of the outstanding stock of New Dawn, and in September 2013, it borrowed another $15.5 million to acquire substantially all of the operating assets and liabilities of ISD, in each case pledging its marketable securities to obtain favorable financing. The Company believes it has sufficient cash and marketable securities for the foreseeable future. If the Company’s overall cash needs exceed cash flow from operations and its current working capital, the Company may still have the ability to borrow against its marketable securities on favorable terms as it did for the New Dawn and ISD acquisitions, or it may attempt to secure additional financing which may or may not be available on acceptable terms. The Company extends unsecured credit to most of its advertising customers. The Company maintains a reserve account for estimated losses resulting from the inability of these customers to make required payments, but if the financial conditions of these customers were to deteriorate or the Company’s judgments about their abilities to pay are incorrect, additional allowances might be required, and the Company’s cash flows and results of operations could be materially affected. Inflation The effects of inflation are not significantly any more or less adverse on the Company's businesses than they are on other publishing and software companies. The Company has experienced the effects of inflation primarily through increases in costs of personnel, newsprint, postage and services. These costs have generally been offset by periodic price increases for advertising and subscription rates, but with frequent exceptions during several years when the Company has experienced substantial increases in postage and newsprint expenses and additional costs related to acquisitions. 11 Access to Our Information We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). These filings are not available on our website, www.dailyjournal.com , which is generally dedicated to the content of our publications. We will, however, provide these filings in electronic or paper format free of charge upon request addressed to our Secretary at our principal executive offices. Our SEC filings are also available to the public over the Internet at the SEC’s website at www.sec.gov. The public may also read and copy any document we file at the SEC’s public reference room located at treet N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. 12 Item 1A. Risk Factors The foregoing business discussion and the other information included in this Form 10-K should be read in conjunction with the following risks, trends and uncertainties, any of which, either individually or in the aggregate, could materially and adversely affect our business, operating results or financial condition. Risks Associated with The Traditional Business A continuing reduction in the number of residential foreclosures in California and Arizona will result in fewer trustee sale notices being published in the Company’s newspapers. For several years, the revenues of The Traditional Business were driven by the large number of foreclosures in California and Arizona, for which public notice advertising is required by law. With improvements in the economy, the number of foreclosures continued to decline in 2016. We expect this trend to continue, and it will significantly adversely impact the earnings of The Traditional Business because it will be impractical for the Company to offset the expected revenue loss with expense reductions. Changes in the legal requirement to publish public notice advertising or in the legal ability of our newspapers to publish those notices would have a significant adverse impact on The Traditional Business. From time to time, the legislatures in California and Arizona (and elsewhere) have considered various proposals that would result in the elimination or reduction of the amount of public notice advertising in printed newspapers required by statute, and Arizona recently approved one such proposal for a particular notice type. These proposals typically focus on the availability of alternative means of providing public notices, such as via the Internet. Some proposals also question the need for public notices at all. To the extent these proposals become law, particularly in California and Arizona, they could materially affect the revenues of The Traditional Business. In addition, if the adjudication, which is what gives publishers the legal ability to publish public notice advertising, of one or more of the Company’s newspapers was challenged and revoked, those newspapers would no longer be eligible to publish public notice advertising, and it could materially affect the revenues of The Traditional Business. The Traditional Business faces strong competition in each of its markets. Competition for readers and advertisers is very intense, both from established publications and from new entrants into the market. The Daily Journals face aggressive competition. The Company’s court rules publications face competition in both Northern and Southern California from online court rules services and the courts themselves. The steady decline in recent years in the number of subscriptions to The Daily Journals and the court rule publications is likely to continue and adversely impact The Traditional Business’ future revenues. The Traditional Business also competes with anywhere from one serious competitor to many competing newspapers for public notice advertising in all of its markets. As the amount of this advertising has decreased due to the reduction in the number of foreclosures discussed above, the competition to publish the remaining public notices has intensified and may result in a further decline in The Traditional Business’ public notice advertising revenues. 13 The Traditional Business continues to experience challenges in maintaining its commercial advertising and circulation revenues, particularly due to the growth of Internet sites. Internet sites devoted to recruitment have become significant competitors of our newspapers and web sites for classified advertising. In addition, there has been a steady consolidation of companies serving the legal marketplace, resulting in an ever-smaller group of companies placing display advertising. Furthermore, newspapers like ours have been struggling to compete for display advertising generally, given the many other forums (including Internet sites) that compete for advertising dollars. These trends are expected to continue and would adversely affect The Traditional Business. Circulation revenues have continued to decline as more and more information has become available from the internet. Law firm mergers have also reduced the number of firms that purchase multiple subscriptions of our newspapers. It is not practical to assume that we will be able to offset the decline in subscriptions with increases in the subscription rate, and we expect that our circulation revenues will continue to decline. The Traditional Business is exposed to risks associated with fluctuations in postage and paper costs. After personnel costs, postage and paper costs are typically the Company’s next two largest expenses. An adequate supply of newsprint and other paper is important to the operations of The Traditional Business. The Company currently does not have a contract with any paper supplier, and in the past, shortages of newsprint have sometimes resulted in higher prices. The price of paper has remained unchanged since fiscal year 2013, and we expect it to remain unchanged at least through June 2017 . The Traditional Business uses the U.S. Postal Service for distribution of a majority of its newspapers and magazine. Postal rates are dependent on the operating efficiency of the U.S. Postal Service and on legislative mandates imposed upon the U.S. Postal Service. During the past several years, postal rates have increased. Postal rates and fees may increase more in the future. Further, we may not be able to pass on increases in paper and postage costs to our customers. Risks Associated with Journal Technologies The success of Journal Technologies depends in large part on the technological update and upgrade of its software products. Journal Technologies’ success depends on the continued improvement of its products, and the costs to update and upgrade those products consistently represent a large portion of Journal Technologies’ expenses. There are many uncertainties in the process of courts and other justice agencies migrating to newer case management systems, including whether Journal Technologies’ versions of these systems will find general acceptance and whether the modification of such systems can be done in a cost effective manner. The costs to update and upgrade Journal Technologies’ products are expensed as incurred and will impact earnings at least through the foreseeable future. 14 Journal Technologies faces significant competition from other case management software vendors. There is significant competition among a limited number of companies to provide services and software to courts and other justice agencies, and some of these companies are much larger and have greater access to capital and other resources than Journal Technologies. Normally, the vendor is selected through a bidding process, and often the customers will express a preference for, or even require, larger vendors. An inability to successfully compete in this difficult market could materially affect the earnings of Journal Technologies. The customers of Journal Technologies are public sector entities, which create special issues and risks. Substantially all of the customers of Journal Technologies are courts, justice agencies, and other government entities. Accordingly, we face special risks associated with governmental budget constraints, especially during stressful economic times, which could force government entities to defer or forego consulting services or even stop paying their annual software license and maintenance fees. In addition, we encounter risks related to a longer and more complicated sales cycle than exists for commercial customers, political issues related to resource allocation , administration turnover and preferences for internal case management solutions or for a particular vendor, complicated bidding procedures, and fluctuations in the demand for information technology products and services. Journal Technologies generally recognizes revenues for software installations only upon completion of the applicable services and customer acceptance of the software system. In most cases, the fees paid to Journal Technologies for installation services and software licenses are at risk until the customer has indicated its satisfaction with the installed system and it has “gone live”. Also, we utilize the completed performance method of accounting because the customer’s acceptance is typically unpredictable and reliable estimates of the progress towards completion cannot be made. Accordingly, we do not recognize revenues for installation services or licenses or for most other consulting services until after the services have been performed, and there are significant risks associated with our ability to complete our services to the satisfaction of our customers and to fulfill the requirements that entitle us to be paid. An inability to realize payment for services performed could materially affect the earnings of Journal Technologies. Risks Associated with Our Holdings of Marketable Securities A large portion of the Company’s assets is held in publicly traded securities, and the prices of those securities may decline. As of September 30, 2016, the Company held marketable securities worth approximately $166,634,000, with an unrealized gain for financial statement purposes of $108,256,000. While this portfolio has enabled the Company to borrow on very favorable terms for the New Dawn and ISD acquisitions and to better compete for case management software opportunities that are usually limited to “large” firms, it is unusual for a public company to invest a significant amount of its available cash in the marketable securities of other public companies. The value of these securities could decline, which would adversely affect shareholders’ equity. 15 Also, as of September 30, 2016, the Company’s holdings of marketable securities were concentrated in just seven companies and included two based in foreign currencies. Accordingly, a significant decline in the market value and unfavorable changes in the foreign exchange rates of one or more of the Company’s holdings may not be offset by hypothetically better performance of other holdings. This concentration of risk may result in a more pronounced effect on shareholders’ equity. In certain circumstances, the Company may be required to recognize losses in a particular security for financial statement purposes even though the Company has not actually sold the security. Even if the Company’s marketable securities as a whole perform extraordinarily well, for accounting reasons, an “other-than-temporary impairment” in a particular security may result in the need to recognize a loss with respect to that security in the Company’s statements of comprehensiveincome (loss) in a particular period. This has happened in several previous fiscal years, and it may happen again in the future with respect to the same securities or other securities owned by the Company. This requirement to recognize a loss could have a material effect on the Company’s earnings in a particular period. Also, at times, the Company may hold marketable securities denominated in currencies other than the United States Dollar. When it does, the Company may be at risk for significant fluctuations in the applicable foreign currency exchange rates, which would affect the profitability of such marketable securities. General Corporate Risks The Company relies heavily on the services of Gerald Salzman. Gerald Salzman, 77, serves as the Company’s president, chief executive officer, chief financial officer, treasurer and assistant secretary. He is also the president, chief executive officer, chief financial officer and secretary of Journal Technologies. If Mr. Salzman’s services were no longer available to the Company, it is unlikely that the Company could find a single replacement to perform all of the duties now handled by him, and it could have a significant adverse effect on the Company’s business. The Company does not carry key man life insurance, nor has it entered into an employment agreement with Mr. Salzman. Changes in accounting guidance could have a significant effect on the Company’s reported financial results. Preparing consolidated financial statements requires the Company’s management to make estimates and assumptions that affect the reported amount of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management’s application of accounting policies and the prevailing accounting guidance. The Company considers fair value measurement and disclosures, revenue recognition, accounting for software costs, accounting for business combinations, testing for goodwill and intangible impairments and income taxes to be critical accounting policies and estimates. A change in the accounting guidance with respect to one or more of these areas could materially affect the Company’s reported financial results. 16 We cannot be sure that customer information and systems are fully protected against security breaches. Journal Technologies’ software processes and stores customer information in the conduct of its business, including in some cases by utilizing a cloud-based system supplied by a third-party vendor. Despite our efforts to maintain up-to-date security controls, it is possible that our system could be improperly used to access or misappropriate customer systems or information, including personally identifiable or other confidential information. A material security breach of this nature could harm our reputation, cause us to lose current and potential customers, require us to allocate more resources to information security, or subject us or our customers to liability, resulting in increased costs, loss of revenue, or both. The Traditional Business also operates certain websites that process and, in certain cases, store customer information. A minor security breach was discovered on a website operated by The Traditional Business in early fiscal 2015, and although it was remediated, there can be no assurance that there will not be more material breaches in the future. Also, our insurance may not cover all of the costs that we may incur as a result of a material security breach. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company owns office and printing facilities in Los Angeles and an office building in Logan, Utah and leases space for its other offices under operating leases which expire at various dates through 2020. The main Los Angeles property is comprised of a two-story, 34,000 square foot building constructed in 1990, which is fully occupied by the Company. Approximately 75% of the building is devoted to office space and the remainder to printing and production equipment and facilities. In 2003, the Company finished building an adjacent 37,000 square foot building and parking facilities on properties it acquired in 1996 and 1998. This building provides additional office, production and storage space. The Company and Journal Technologies occupy this building’s first floor and will complete the build-out of the second floor as needed. In November 2015, the Company purchased a 30,700 square foot office building constructed in 1998 on about 3.6 acres in Logan, Utah that had been previously leased for Journal Technologies. The Company leases approximately 6,200 square feet of office space (expiring in October 2019) in San Francisco. Journal Technologies leases about 7,100 square feet of office space (expiring in March 2017) in Corona, California and 1,800 square feet of office space (expiring in October 2019) in Englewood, Colorado. In addition, the Company rents facilities in each of the remaining cities where its staff is located on a month-to-month basis or pursuant to leases generally of no longer than three years’ duration. The Company believes that it has adequate office space. See Note 4 of Notes to Consolidated Financial Statements for information concerning rents payable under leases. 17 Item 3. Legal Proceedings From time to time, the Company is subject to litigation arising in the normal course of its business. While it is not possible to predict the results of such litigation, management does not believe the ultimate outcome of these types of matters will have a material adverse effect on the Company’s financial position or results of operations or cash flows. Item 4. Mine Safety Disclosures Not applicable. 18 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The following table sets forth the sales prices of the Company’s common stock for the periods indicated. Quotations are as reported by the NASDAQ Capital Market. High Low Fiscal 2016 Quarter ended December 31, 2015 $ $ 201.83 Quarter ended March 31, 2016 247.40 189.65 Quarter ended June 30, 2016 224.39 171.00 Quarter ended September 30, 2016 231.66 181.02 Fiscal 2015 Quarter ended December 31, 2014 $ $ 173.97 Quarter ended March 31, 2015 253.25 168.90 Quarter ended June 30, 2015 222.50 183.61 Quarter ended September 30, 2015 224.17 183.67 As of December 12, 2016, there were approximately 510 holders of record of the Company’s common stock, and the last trade was at $269.90 per share. The Company did not declare or pay any dividends during fiscal 2016, 2015 or 2014. A determination by the Company whether or not to pay dividends in the future will depend on numerous factors, including the Company’s earnings, cash flow, financial condition, capital requirements, future prospects, acquisition opportunities, and other relevant factors. The Board of Directors does not expect that the Company will pay any dividends or other distributions to shareholders in the foreseeable future. The Company does not have any equity compensation plans, and it did not sell any securities, whether or not registered under the Securities Act of 1933, during the past three fiscal years. From time to time, the Company has repurchased shares of its common stock and may continue to do so. The Company maintains a common stock repurchase program that was implemented in 1987 in combination with the Company’s Management Incentive Plan. See Note 2 of Notes to Consolidated Financial Statements for more information. The Company’s stock repurchase program remains in effect, but the Company did not repurchase any shares during fiscal 2016 or 2015. 19 The following graph shows a five-year comparison of cumulative total return on the Company’s common stock, Standard & Poor’s 500 Composite Index, Standard & Poor’s Publishing MidCap Index and Standard & Poor’s Software & Services Select Industry Index, assuming $100 was invested on September 30, 2011, and all dividends were reinvested. The Company has not declared a dividend in any of the fiscal years shown. Daily Journal Corporation Total Cumulative Shareholder Return for Five Years Ended September 30, 2016 20 Item 6. Selected Financial Data The following sets forth selected financial data for the Company as of, and for each of the five years ended September 30, 2016. Such data should be read in conjunction with, and is qualified in its entirety by reference to, the Company’s consolidated financial statements and the notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” each included herein. Fiscal Year Ended September 30 2016 2015 2014 2013 2012 (Dollar amounts in thousands, except share and per share amounts) Consolidated Statement of Comprehensive (Loss) Income: Revenues Advertising, net $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Costs and expenses Salaries and employee benefits Outside services Postage and delivery costs Newsprint and printing expenses Depreciation and amortization Other general and administrative expenses (Loss) income from operations ) ) ) Other income and expenses Dividends and interest income Other income 61 65 97 54 Interest expenses on margin loans ) Interest expense on note payable collateralized by real estate ) Interest and penalty (expense) expense reversal accrued for uncertain and unrecognized tax benefits ) ) ) Gains on sales of capital assets 4 1 7 Other-than temporary impairment losses on investment ) ) ) (Loss) income before taxes ) ) Benefit from (provision for) income taxes ) ) Net (loss) income $ ) $ Weighted average number of common shares outstanding – basic and diluted Basic and diluted net (loss) income per share $ ) $ Comprehensive (loss) income Net (loss) income $ ) $ Net change in unrealized appreciation of investments (net of taxes) ) ) 21,292 Reclassification adjustment of other-than-temporary impairment losses recognized in net income 1,051 Net change in comprehensive (loss) income $ ) $ ) $ $ $ September 30 2016 2015 2014 2013 2012 Consolidated Balance Sheet Data: Total assets $ Shareholders’ equity 21 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The Company continues to operate as two different businesses: (1) The Traditional Business, being the business of newspaper publishing and related services that the Company had before 1999 when it purchased a software development company, and (2) Journal Technologies, Inc. (“Journal Technologies”), a wholly-owned subsidiary which supplies case management software systems and related products to courts, prosecutor and public defender offices, probation departments and other justice agencies, including administrative law organizations, city and county governments and bar associations. These organizations use the Journal Technologies family of products to help manage cases and information electronically, to interface with other critical justice partners and to extend electronic services to bar members and the public, including a website to pay traffic citations online. These products are licensed to more than 500 organizations in 42 states and internationally. Fiscal 2016 compared with fiscal 2015 Consolidated revenues were $41,612,000 and $43,978,000 for the fiscal year ended September 30, 2016 and 2015, respectively. This decrease of $2,366,000 (5%) was primarily from the reduction in The Traditional Business’s trustee sale notice and related service fee revenues of $463,000 and commercial advertising revenues of $532,000, primarily due to the discontinuance of publishing the California Lawyer magazine, and Journal Technologies’ public service fees of $1,818,000 primarily due to a reduction in the number of traffic tickets processed online for the public to pay traffic citations and an Amnesty Program that reduces traffic ticket fines, partially offset by increased Journal Technologies’ license and maintenance fees of $774,000. The Company’s revenues derived from Journal Technologies’ operations constituted about 56% and 57% of the Company’s total revenues for fiscal 2016 and 2015, respectively. Consolidated operating costs and expenses increased by $762,000 to $48,252,000 from $47,490,000, primarily resulting from additional expenses for Journal Technologies, partially offset by reduced expenses for the Traditional Business. Total personnel costs increased by $1,371,000 (5%) to $27,381,000 from $26,010,000 primarily resulting from added personnel for Journal Technologies. Postage and delivery expenses decreased by $177,000 (13%) to $1,141,000 from $1,318,000, and newsprint and printing expenses decreased by $313,000 (26%) to $912,000 from $1,225,000 primarily because of the discontinuance of publishing the California Lawyer magazine effective October 1, 2015. Other general and administrative expenses decreased by $502,000 (5%) to $9,380,000 from $9,882,000 mainly because of decreased legal, accounting and other professional service fees, partially offset by increased travel costs for installation services and selling expenses for Journal Technologies. Depreciation and amortization costs, which included primarily the amortization of Journal Technologies’ intangible assets of $4,895,000 for both fiscal 2016 and 2015, increased by $178,000 (3%) to $5,709,000 from $5,531,000 mainly resulting from the additional depreciation expense for the Logan, Utah office building which was acquired in November 2015. 22 The Company’s non-operating income, net of expenses, increased by $460,000 to $3,662,000 from $3,202,000 primarily because of more dividend income, partially offset by an increase in interest rate on the two acquisition margin loans in fiscal 2013 and additional interest expenses for the Company’s real estate loan. During fiscal 2016, consolidated pretax loss was $2,978,000 as compared with $310,000 in the prior year. There were net losses of $1,043,000 ($0.76 per share) for fiscal 2016 as compared with net income of $810,000 ($0.59 per share) in the prior year. At September 30, 2016, the aggregate fair market value of the Company’s marketable securities was $166,634,000. These securities had approximately $108,256,000 of unrealized gains before taxes of $42,250,000 and generated approximately $4,085,000 in dividends and interest income during fiscal 2016, which lowers the Company’s effective income tax rate because of the dividends received deduction. Most of the unrealized gains were in the common stocks of three U.S. financial institutions. There were no other-than-temporary impairment losses during fiscal 2016 as compared with $376,000 in fiscal 2015. Additional detail about each of the Company’s reportable segments and its corporate income and expenses is set forth below: Overall Financial Results (000) For the twelve months ended September 30 Reportable Segments Traditional Business Journal Technologies Corporate income and expenses Total Revenues Advertising $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Total revenues Operating expenses Salaries and employee benefits Amortization of intangible assets 12 Others Total operating expenses Income (loss) from operations ) Dividends and interest income Other income and capital gains 52 9 69 61 69 Interest expenses on note payable collateralized by real estate ) ) Interest expense on margin loans ) Interest expense accrued for uncertain and unrecognized tax benefits ) Other-than-temporary impairment losses on investments ) ) Pretax income (loss) $ $ $ ) $ ) $ $ $ ) $ ) 23 The Traditional Business The Traditional Business segment’s pretax income increased in fiscal 2016 by $59,000 (5%) to $1,141,000 from $1,082,000 in fiscal 2015. Advertising revenues decreased by $648,000 (6%) to $9,854,000 from $10,502,000 primarily resulting from the declines in commercial advertising revenues and trustee sale notice advertising revenues. Commercial advertising revenues decreased by $532,000 (15%) to $3,079,000 from $3,611,000 primarily due to the discontinuance of publishing the California Lawyer magazine and the continuing challenges from internet sites devoted to online recruitments and steady consolidation of companies serving the legal marketplace resulting in an ever-smaller group of companies placing display advertising. Trustee sale notices are very much dependent on the number of California and Arizona foreclosures for which public notice advertising is required by law. The number of foreclosure notices published by the Company decreased by 12% during fiscal 2016 as compared to the prior year and accounted for a reduction of $463,000 in trustee sale notice and related service fee revenues. Because this slowing is expected to continue, the Company expects there will be fewer foreclosure notice advertisements and declining revenues in fiscal 2017, and the Company’s print-based earnings will also likely decline significantly because it will be impractical for the Company to offset all revenue losses by expense reduction. The Company's smaller newspapers, those other than the Los Angeles and San Francisco Daily Journals ("The Daily Journals"), accounted for about 92% of the total public notice advertising revenues in fiscal 2016. Public notice advertising revenues and related advertising and other service fees constituted about 23% and 22% of the Company's total revenues for fiscal 2016 and 2015, respectively. Because of this concentration, the Company’s revenues would be significantly adversely affected if California (and to a lesser extent Arizona) eliminated the legal requirement to publish public notices in adjudicated newspapers of general circulation, as has been recently approved, but not yet implemented, for one notice type in Arizona. Also,if the adjudication of one or more of the Company’s newspaperswas challenged and revoked, those newspapers would no longer be eligible to publish public notice advertising, and it could have a material adverse effect on the Company’s revenues. The Daily Journals accounted for about 86% of The Traditional Business' total circulation revenues, which decreased by $3,000 to $5,912,000 from $5,915,000. The court rule and judicial profile services generated about 9% of the total circulation revenues, with the other newspapers and services accounting for the balance. Advertising service fees and other are Traditional Business segment revenues, which include primarily (i) agency commissions received from outside newspapers in which the advertising is placed and (ii) fees generated when filing notices with government agencies. The Traditional Business segment operating expenses decreased in fiscal 2016 by $798,000 (4%) to $17,240,000 from $18,038,000 in fiscal 2015 primarily due to decreased legal, accounting and other professional service fees of $622,000. 24 Journal Technologies Journal Technologies’ business segment pretax loss increased in fiscal 2016 by $3,239,000 (69%) to $7,929,000 from $4,690,000 in fiscal 2015 and included the amortization costs of intangible assets of $4,895,000 for both fiscal 2016 and 2015. Revenues decreased by $1,663,000 (7%) to $23,195,000 from $24,858,000 in the prior year. Licensing and maintenance fees increased by $774,000 (6%) to $14,758,000 from $13,984,000. Consulting fees decreased by $619,000 (13%) to $4,085,000 from $4,704,000. In most cases, revenues from new installation projects will only be recognized, if at all, upon completion and acceptance of the services by the various customers. Deferred revenues on installation contracts primarily represent the fair value of advances from customers of Journal Technologies for software licenses and installation services. After a customer’s acceptance of the completed project, the advances are generally no longer at risk of refund and are therefore considered earned. Deferred revenues on license and maintenance contracts represent prepayments of annual license and maintenance fees and are recognized ratably over the maintenance period. Other public service fees decreased by $1,818,000 (29%) to $4,352,000 from $6,170,000 primarily due to a reduction in the number of traffic tickets processed online for the public to pay traffic citations and an Amnesty Program that reduces traffic ticket fines. Operating expenses, which included the amortization of intangible assets of $4,895,000 for both fiscal 2016 and 2015, increased in fiscal 2016 by $1,560,000 (5%) to $31,012,000 from $29,452,000 in fiscal 2015 primarily due to increased personnel costs and travel expenses which are expected to continue to increase in the foreseeable future. Identifiable intangible assets, including customer relationships and developed technology, are being amortized on a straight-line basis over five years due to the short life cycle of technology that customer relationships depend on and over 15 years for tax purposes. Goodwill, which is not amortized for financial statement purposes, is amortized over a 15-year period for tax purposes. Goodwill represents the expected synergies in expanding the Company’s software business. Goodwill is evaluated for impairment annually, or whenever events or changes in circumstances indicate that the value may not be recoverable. Considered factors for potential goodwill impairment evaluation include the current year’s business profitability before intangible amortization, fluctuations of revenues, changes in the market place, the status of installation contracts and new business, among other things. Journal Technologies is continuing to update and upgrade its software products. These costs are expensed as incurred and will impact earnings at least through the foreseeable future. Taxes The Company recorded an income tax benefit of $1,935,000 on a pretax loss of $2,978,000 in fiscal 2016. The effective tax rate was lower than the statutory rate primarily due to the dividends received deduction. On pretax loss of $310,000 for fiscal 2015, the Company recorded a tax benefit of $1,120,000, which was lower than the statutory rate mainly resulting from the dividends received deduction, the domestic production activity deduction and a discrete benefit of approximately $400,000 related to the California Enterprise Zone hiring credits which resulted from the Company’s filing amended California tax returns for fiscal 2010 through fiscal 2013.The Company’s effective tax rate was 65% and 361% for fiscal 2016 and 2015, respectively. 25 At September 30, 2016, the Company had an accrued liability of approximately $2,723,000 for uncertain and unrecognized tax benefits relating to an acquisition in fiscal 2013, after a reduction of $521,000 resulting from the recognition of deferred revenues and from the amortization of goodwill for tax purposes. At September 30, 2015, the Company had an accrued liability of approximately $2,991,000 for uncertain and unrecognized tax benefits after a reduction of $253,000. At September 30, 2014, the Company evaluated a tax position taken on its prior year tax return anddetermined that the position did not meet the more likely than not criteria because that position taken was in contrary to the one accounted for in purchase accounting. The Company thus accrued a liability of approximately $3,244,000 for uncertain and unrecognized tax benefits at September 30, 2014. During fiscal 2016, 2015 and 2014, interest expense of approximately $112,000, $96,000 and $537,000 respectively, was recorded as “interest and penalty expense accrued for uncertain and unrecognized tax benefits” in the consolidated statements of comprehensive income (loss). The Internal Revenue Service is currently conducting an examination of the Company’s fiscal 2014 income tax return. The examination is in the early stages, and the results are unknown at this time. The Company files federal income tax returns in the United States and with various state jurisdictions and is no longer subject to examinations for fiscal years before fiscal 2013 with regard to federal income taxes and fiscal 2012 for state income taxes. Comprehensive Loss Comprehensive (loss) income includes net loss and unrealized net losses on investments, net of taxes, as summarized below: Comprehensive (Loss) Income Fiscal Year Ended September 30 Net (loss) income $ ) $ $ Net (decrease) increase in unrealized appreciation of investments (net of taxes) ) ) Reclassification adjustment of other-than-temporary impairment losses recognized in net income (net of taxes) $ ) $ ) $ 26 Fiscal 2015 compared to fiscal 2014 Consolidated revenues were $43,978,000 and $43,423,000 for fiscal 2015 and 2014, respectively. This increase of $555,000 (1%) was primarily from additional Journal Technologies licensing and maintenance and consulting revenues of $1,699,000, partially offset by the reduction in The Traditional Business’s trustee sale notice and related service fee revenues of $881,000, commercial advertising revenues of $237,000 and circulation revenues of $123,000. The Company’s revenues derived from Journal Technologies’ operations constituted about 57% and 53% of the Company’s total revenues for fiscal 2015 and 2014, respectively. Consolidated operating costs and expenses increased by $1,877,000 (4%) to $47,490,000 from $45,613,000, primarily resulting from additional expenses for Journal Technologies. Total personnel costs increased by $748,000 (3%) to $26,010,000 from $25,262,000 including additional personnel costs for Journal Technologies of $524,000. Other general and administrative expenses increased by $761,000 (8%) to $9,882,000 from $9,121,000 mainly because of increased travel for installation services and selling expenses. The Company’s non-operating income, net of expenses, increased by $871,000 (37%) to $3,202,000 primarily because of additional dividends and interest income from the Company’s marketable securities. There were pretax other-than-temporary impairment losses on investments of $376,000 in fiscal 2015 and none in fiscal 2014. During fiscal 2015, consolidated pretax loss was $310,000 as compared to a profit of $141,000 in the prior year. There was net income per share of $0.59 for fiscal 2015 as compared with $0.46 per share in the prior year. At September 30, 2015, the aggregate fair market value of the Company’s marketable securities was $166,041,000. These securities had approximately $111,498,000 of unrealized gains before taxes of $43,278,000 and generated approximately $3,829,000 in dividends and interest income during the year, which lowers the Company’s effective income tax rate because of the dividends received deduction. 27 Additional detail about each of the Company’s reportable segments, and its corporate income and expenses, is set forth below: Overall Financial Results (000) For the twelve months ended September 30 Reportable Segments Traditional Business Journal Technologies Corporate income and expenses Total Revenues Advertising $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Total revenues Expenses Salaries and employee benefits Amortization of intangible assets 12 Others Total operating expenses Income (loss) from operations ) Dividends and interest income Other income and capital gains 69 97 69 97 Interest expense on margin loans ) Other-than-temporary impairment losses on investments ) ) Interest expense accrued for uncertain and unrecognized tax benefits ) Pretax income (loss) $ $ $ ) $ ) $ $ $ ) $ The Traditional Business The Traditional Business segment’s pretax income decreased in fiscal 2015 by $2,037,000 (65%) to $1,082,000 from $3,119,000 in fiscal 2014. Advertising revenues, which declined by $933,000 (8%) to $10,502,000 from $11,435,000, are very much dependent on the number of California and Arizona foreclosures for which public notice advertising is required by law. The number of foreclosure notices published by the Company decreased by 21% during fiscal 2015 as compared to the prior year and accounted for almost all of the decline in revenues. The Company's smaller newspapers, those other than the Los Angeles and San Francisco Daily Journals ("The Daily Journals"), accounted for about 92% of the total public notice advertising revenues in fiscal 2015. Public notice advertising revenues and related advertising and other service fees constituted about 22% and 24% of the Company's total revenues for fiscal 2015 and 2014, respectively. Commercial advertising revenues decreased by $237,000 (6%) to $3,611,000 from $3,848,000 because of the continuing challenges in the commercial advertising business. 28 The Daily Journals accounted for about 87% of the Company's total circulation revenues, which declined by $123,000 (2%) to $5,915,000 from $6,038,000. The court rule and judicial profile services generated about 10% of the total circulation revenues, with the other newspapers and services accounting for the balance. Advertising service fees and other are Traditional Business segment revenues, which include primarily (i) agency commissions received from outside newspapers in which the advertising is placed and (ii) fees generated when filing notices with government agencies. The Traditional Business segment operating expenses increased in fiscal 2015 by $884,000 (5%) to $18,038,000 from $17,154,000 in fiscal 2014 primarily due to increased personnel costs of $224,000 and additional legal, accounting and tax fees of $387,000. Journal Technologies Journal Technologies’ business segment pretax loss decreased in fiscal 2015 by $1,156,000 (20%) to $4,690,000 from $5,846,000 in fiscal 2014. Revenues increased by $1,708,000 (7%) to $24,858,000 from $23,150,000 in the prior year. Licensing and maintenance fees increased by $997,000 (8%) to $13,984,000 from $12,987,000. Consulting fees increased by $702,000 (18%) to $4,704,000 from $4,002,000. Operating expenses, which included the amortization of intangible assets of $4,895,000 and $4,866,000 in fiscal 2015 and 2014, respectively, increased in fiscal 2015 by $993,000 (3%) to $29,452,000 from $28,459,000 in fiscal 2014 primarily due to increased personnel costs of $524,000 and travel expenses of $576,000. Taxes The Company recorded an income tax benefit of $1,120,000 on pretax loss of $310,000 in fiscal 2015. The effective tax rate was lower than the statutory rate primarily due to the dividends received deduction, the domestic production activity deduction and a discrete benefit of approximately $400,000 related to the California Enterprise Zone hiring credits which resulted from the Company’s filing amended California tax returns for fiscal 2010 through fiscal 2013. A benefit of this tax credit was recognized in the fiscal 2014 amended tax return. On pretax income of $141,000 for fiscal 2014, the Company recorded a tax benefit of $490,000. The Company’s effective tax rate was 361% and -348% for fiscal 2015 and 2014, respectively. At September 30, 2015, the Company had an accrued liability of approximately $2,991,000 for uncertain and unrecognized tax benefits relating to an acquisition in fiscal 2013, after a reduction of $253,000 resulting from the recognition of deferred revenues and from the amortization of goodwill for tax purposes. The Company does not anticipate a significant increase or decrease in this liability in the next twelve months. If recognized, it is expected that these unrecognized tax benefits would not have a significant impact on the Company’s effective tax rate. At September 30, 2014, the Company evaluated a tax position taken on its prior year tax return anddetermined that the position did not meet the more likely than not criteria because that position taken was in contrary to the one accounted for in purchase accounting. The Company thus accrued a liability of approximately $3,244,000 for uncertain and unrecognized tax benefits at September 30, 2014. There was no such an accrual in fiscal 2013. 29 During fiscal 2015, 2014 and 2013, interest expense of approximately $96,000, $537,000 and $0, respectively, was recorded as “interest and penalty expense accrued for uncertain and unrecognized tax benefits” in the consolidated statements of comprehensive income (loss). The Company files federal income tax returns in the United States and with various state jurisdictions and is no longer subject to examinations for fiscal years before fiscal 2012 with regard to federal income taxes and fiscal 2011 for state income taxes. * Comprehensive (loss) income includes net income and unrealized net (losses) gains on investments, net of taxes, as summarized below: Comprehensive (Loss) Income Fiscal Year Ended September 30 Net income $ $ $ Net (decrease) increase in unrealized appreciation of investments (net of taxes) ) Reclassification adjustment of other-than-temporary impairment losses recognized in net income (net of taxes) $ ) $ $ 30 Reportable Segments The Company’s Traditional Business is one reportable segment and the other is Journal Technologies. Additional detail about each of the reportable segments and its corporate income and expenses is set forth below: Reportable Segments Reportable Segments Traditional Business Journal Technologies Corporate income and expenses Total Fiscal 2016 Revenues Advertising, net $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Operating expenses Income (loss) from operations ) ) Dividends and interest income Other income Interest expense on note payable collateralized by real estate ) ) Interest expense on margin loans ) ) Interest expense accrued for uncertain and unrecognized tax benefits ) ) Pretax income (loss) ) ) Income tax benefit (expense) ) ) Net income (loss) ) ) Total assets Capital expenditures, including purchase of Logan building Amortization of intangible assets Reportable Segments Traditional Business Journal Technologies Corporate income and expenses Total Fiscal 2015 Revenues Advertising, net $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Operating expenses Income (loss) from operations ) ) Dividends and interest income Other income and capital gains Interest expense on margin loans ) ) Interest expense accrued for uncertain and unrecognized tax benefits ) ) Other-than-temporary impairment losses on investments ) ) Pretax income (loss) ) ) Income tax benefit (expense) ) ) Net income (loss) ) Total assets Capital expenditures Amortization of intangible assets 31 Reportable Segments Traditional Business Journal Technologies Corporate income and expenses Total Fiscal 2014 Revenues Advertising, net $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Operating expenses Income (loss) from operations ) ) Dividends and interest income Other income Interest expense on margin loans ) ) Interest expense accrued for uncertain and unrecognized tax benefits ) ) Pretax income (loss) ) Income tax benefit (expense) ) ) Net income (loss) ) Total assets Capital expenditures Amortization of intangible assets Disclosure of Contractual Obligations The following table sets forth certain contractual obligations as of September 30, 2016: Contractual Obligations (000 ) Less than 1 year 1-3 years 3-5 years More than 5 years Total Real estate loan $ Obligations under operating leases 29 Long-term accrued liabilities * 18 13 31 62 $ * The long-term accrued liabilities are discounted to the present value using a discount rate of 6%. In addition, during fiscal 2013 the Company borrowed $29,493,000 from its investment margin account for the acquisitions of New Dawn and ISD. These investment margin account borrowings do not mature. The interest rate for these investment margin account borrowings fluctuates based on the Federal Funds Rate plus 50 basis points with interest only payable monthly. The interest rate as of September 30, 2016 was 1%, an increase of .25% in the interest rate beginning January 2016. Prior to that, there had been no fluctuation in the interest rate which was at .75% since December 2012. The Company also accrued a liability of approximately $2,723,000 for uncertain and unrecognized tax benefits relating to one of the acquisitions in fiscal 2013. 32 Liquidity and Capital Resources During fiscal 2016, the Company's cash and cash equivalents and marketable security positions decreased by $3,613,000 to $178,045,000. Cash and cash equivalents were used primarily for the purchase of marketable securities of $3,832,000 and capital assets of $3,779,000, including $3,500,000 for the Logan, Utah building. The investments in marketable securities, which had an adjusted cost basis of approximately $58,378,000 and a market value of about $166,634,000 at September 30, 2016, generated approximately $4,085,000 in dividends and interest income. As of September 30, 2016, there were unrealized investment pretax gains of $108,256,000 as compared to $111,498,000 as of September 30, 2015. Most of the unrealized gains were in the common stocks of three U.S. financial institutions Cash flows from operating activities decreased by $6,531,000 during fiscal 2016 as compared to prior year primarily resulting from (i) decreases in net income of $1,853,000 and accounts payable of $1,436,000 as more liabilities were paid and (ii) increases in income tax receivable of $1,411,000 primarily resulting from the net operating losses. The net cash provided by operating activities of $1,224,000 included net decreases in deferred subscriptions, deferred installation contracts, deferred maintenance agreements and others of $489,000. As of September 30, 2016, the Company had working capital of $119,623,000, including the liabilities for deferred subscriptions and deferred installation contracts and deferred maintenance agreements and others of $18,022,000, which are scheduled to be earned within one year, and the deferred tax liability of $42,250,000 for the unrealized gains described above. The Company believes that it will be able to fund its operations for the foreseeable future through its cash flows from operating activities and its current working capital and expects that any such cash flows will be invested in its businesses. The Company may or may not have the ability to borrow against its marketable securities on favorable terms as it did for prior acquisitions. The Company also may entertain additional business acquisition opportunities. Any excess cash flows could be used to reduce the investment margin account liability or note payable collateralized by real estate or invested as management and the Board of Directors deem appropriate at the time. Such investments may include additional securities of the companies in which the Company has already invested, securities of other companies, government securities (including U.S. Treasury Notes and Bills) or other instruments. The decision as to particular investments will be driven by the Company’s belief about the risk/reward profile of the various investment choices at the time, and it may utilize government securities as a default if attractive opportunities for a better return are not available. The Company’s Chairman of the Board, Charles Munger, is also the vice chairman of Berkshire Hathaway Inc., which maintains a substantial investment portfolio. The Company’s Board of Directors has utilized his judgment and suggestions, as well as those of J.P. Guerin, the Company’s vice chairman, when selecting investments, and both of them will continue to play an important role in monitoring existing investments and selecting any future investments. As of September 30, 2016, the investments were concentrated in just seven companies. Accordingly, a significant decline in the market value of one or more of the Company’s investments may not be offset by the hypothetically better performance of other investments, and that could result in a large decrease in the Company’s shareholders’ equity and, under certain circumstances, in the recognition of impairment losses in the Company’s income statement (such as the other-than-temporary impairment losses of $376,000 recognized during fiscal 2015, $1,719,000 recognized in fiscal 2013 and $2,855,000 recognized in fiscal 2012). 33 Critical Accounting Policies and Estimates The Company’s financial statements and accompanying notes are prepared in accordance with U.S. generally accepted accounting principles. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management’s application of accounting policies. Management believes that revenue recognition, accounting for software costs, fair value measurement and disclosures (including for the long-term Incentive Plan liabilities), accounting for business combinations, testing for goodwill impairment and income taxes are critical accounting policies and estimates. For the Traditional Business, proceeds from the sale of subscriptions for newspapers, court rule books and other publications and other services are recorded as deferred revenue and are included in earned revenue only when the services are provided, generally over the subscription term. Advertising revenues are recognized when advertisements are published and are net of commissions. An allowance for doubtful accounts for receivable is recorded. Journal Technologies recognizes revenues in accordance with the provisions of Accounting Standards Codification (“ASC”) ASC 985-605, Software—Revenue Recognition . Revenues from leases of software products are recognized over the life of the lease while revenues from software product sales are generally recognized upon delivery, installation or acceptance pursuant to a signed agreement. Revenues from license and maintenance agreements generally call for the Company to provide software updates and upgrades to customers and are recognized ratably over the maintenance period. Consulting and other services are recognized upon completion of the services and acceptance by the customers under the completed performance method. The Company elects to use the completed performance method because each customer’s acceptance is unpredictable and reliable estimates of the progress towards completion cannot be made. Only after a customer’s acceptance of a completed task does the customer realize value, and any advances are generally no longer at risk of refund and are therefore considered earned. Other public service fees, as disclosed in the consolidated statements of comprehensive income (loss), are primarily service fees earned and recognized as revenues at the time when the Company processes credit card payments on behalf of the courts via its ePayIt secure websites through which the general public can pay traffic citations and obtain traffic school information. The Company has established Vendor Specific Objective Evidence (VSOE) of the fair value of annual maintenance because a substantial majority of Journal Technologies’ actual maintenance renewals is within a narrow range of pricing as a percentage of the underlying license fees for the legacy contracts and is deemed substantive. 34 ASC 985-20, Accounting for the Costs of Computer Software to be Sold, Leased, or Otherwise Marketed , provides that costs related to the research and development of a new software product are to be expensed as incurred until the technological feasibility of the product is established. Accordingly, costs related to the development of new software products are expensed as incurred until technological feasibility has been established, at which time such costs are capitalized, subject to expected recoverability. In general, “technological feasibility” is achieved when the developer has established the necessary skills, hardware and technology to produce a product and a detailed program design has been (i) completed, (ii) traced to the product specifications and (iii) reviewed for high-risk development issues. The Company believes its process for developing software is essentially completed concurrent with the establishment of technological feasibility, and accordingly, no software development costs have been capitalized to date. ASC 820, Fair Value Measurement and Disclosures , requires the Company to (i) disclose the amounts of transfers in and out of Level 1 and Level 2 fair value measurements and the reasons for the transfers and (ii) present separately information about purchases, sales, issuances and settlements in the reconciliation of Level 3 measurements. This guidance also provides clarification of existing disclosures requiring the Company to determine each class of its investments based on risk and to disclose the valuation techniques and inputs used to measure fair value for both Level 2 and Level 3 measurements. The Company made no transfers in and out of Level 1 and Level 2 measurements in fiscal years 2014, 2015 and 2016. During that time all of the Company’s investments have been quoted on public markets and, therefore, all fair value calculations have been based on Level 1 measurements. The estimated Incentive Plan’s future commitment is calculated using Level 3 inputs, as defined in the fair value hierarchy, based on an average of the current year and the current expectation of fiscal 2015 pretax earnings before certain items, discounted to the present value at 6% since each granted Incentive Plan Unit will expire over its remaining life term of up to 10 years. The Company analyzes goodwill for possible impairment under ASC 350, Intangibles – Goodwill and Other , annually or whenever events or changes in circumstances indicate that the value may not be recoverable. Considered factors for potential goodwill impairment evaluation for the reporting units include current year’s business profitability before intangible amortization, fluctuations of revenues, changes in the market place, the status of installation contracts and new business, among other things . In addition, ASC 2011-08, Testing Goodwill for Impairment , allows for the option of performing a qualitative assessment before calculating the fair value of a reporting unit. If it is determined based on qualitative factors that there is no impairment to goodwill, then the fair value of a reporting unit is not needed. If a quantitative analysis is required and the unit’s carrying amount exceeds its fair value, then the second step is performed to measure the amount of potential impairment. The Company’s annual goodwill impairment analysis in 2014 did not result in an impairment charge based on the qualitative assessment using the above-mentioned considered factors for potential goodwill impairment. ASC 740, Income Taxes , establishes financial accounting and reporting standards for the effect of income taxes. The objectives of accounting for income taxes are to recognize the amount of taxes payable or refundable for the current year and the deferred tax liabilities and assets for the future tax consequences of events that have been recognized in the financial statements or tax returns. This accounting guidance also prescribes recognition thresholds and measurement attributes for the financial statements recognition and measurement of a tax position taken or expected to be taken in a tax return. Judgment is required in assessing the future tax consequences of events that have been recognized in the Company’s financial statements or tax returns. Fluctuations in the actual outcome of these future tax consequences could materially impact the Company’s financial position or its results of operations and its deferred tax liabilities related to the net unrealized gains on investments. See Note 3 of Notes to Consolidated Financial Statements for further discussion. 35 ASC 280-10, Segment Reporting , defines operating segments as components of a public entity that has discrete financial information that is evaluated regularly by the Company’s Chief Executive Officer to decide how to allocate resources and to assess performance. In accordance with ASC 280-10, the Company has two reportable business segments which are: (i) Traditional Business and (ii) Journal Technologies. The above discussion and analysis should be read in conjunction with the consolidated financial statements and the notes thereto included in this report. 36 Item 7A. Qualitative and Quantitative Disclosures about Market Risk In December 2012, the Company borrowed from its investment margin account the purchase price of $14 million for the New Dawn acquisition, and in September 2013, it borrowed another $15.5 million for the ISD acquisition, in each case pledging its marketable securities as collateral. The interest rate for these investment margin account borrowings fluctuates based on the Federal Funds Rate plus 50 basis points with interest only payable monthly. The interest rate as of September 30, 2016 was 1%, an increase of .25% in the interest rate beginning January 2016. Prior to that, there had been no fluctuation in the interest rate which was at .75% since December 2012. The Company was not subject to any significant interest rate risk during such period. Foreign Currency Risk The Company holds foreign marketable securities based in South Korean Won and Hong Kong Dollar that are subject to risk associated with changes in the exchange rates of these currencies against the United States Dollar. The fair value of the foreign marketable security held in South Korean Won was $12,667,000 with an adjusted cost of $14,810,000 and $8,694,000 with an adjusted cost of $10,977,000 as of September 30, 2016 and 2015, respectively. The exchange rate of the South Korean Won against the United States Dollar was $0.00091 and $0.00084 at September 30, 2016 and 2015, respectively. The fair value of the foreign marketable security held in Hong Kong Dollar was $32,814,000 with an adjusted cost of $9,697,000 and $26,355,000 with an adjusted cost of $9,697,000 as of September 30, 2016 and 2015, respectively. The exchange rate of the Hong Kong Dollar against the United States Dollar was $0.12893 and $0.12903 at September 30, 2016 and 2015, respectively. Equity Price Risk The Company owns marketable securities and is subject to equity price risk. The following table summarizes our equity securities with significant equity price risk as of September 30, 2016 and 2015. The effects of a hypothetical 30% increase and a 30% decrease in market prices as of those dates are also shown. The selected 30% hypothetical changes do not reflect what could be considered the best or worst case scenarios. Indeed, results could be far better or worse due both to the nature of equity markets and the aforementioned concentration in our equity investment portfolio. Equity Price Risk (000 ) Fair Value Hypothetical Price Change Estimated Fair Value after Hypothetical Change in Prices Hypothetical Percentage Increase (Decrease) in Shareholders’ Equity September 30, 2016 Equity securities $ 30% increase $ 38% increase 30% decrease 38% decrease September 30, 2015 Equity securities 30% increase $ 37% increase 30% decrease 37% decrease 37 Item 8. Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders of Daily Journal Corporation We have audited the accompanying consolidated balance sheet of Daily Journal Corporation as of September 30, 2016, and the related consolidated statements of comprehensive income (loss), shareholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Daily Journal Corporation as of September 30, 2016, and the results of its operations and its cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Daily Journal Corporation’s internal control over financial reporting as of September 30, 2016, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission in 2013, and our report dated December 14, 2016 expressed an unqualified opinion on the effectiveness of Daily Journal Corporation’s internal control over financial reporting. /s/ Squar Milner LLP Los Angeles, California December 14, 2016 38 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Daily Journal Corporation We have audited the accompanying consolidated balance sheet of Daily Journal Corporation (the "Company")as of September 30, 2015 and the related consolidated statements of comprehensive income (loss), shareholders’ equity, and cash flows for each of the two years in the period ended September 30, 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Daily Journal Corporation at September 30, 2015, and the results of its operations and its cash flows for each of the two years in the period ended September 30, 2015, in conformity with accounting principles generally accepted in the United States of America. /s/BDO USA, LLP Los Angeles, California December 14, 2015 39 DAILY JOURNAL CORPORATION CONSOLIDATED BALANCE SHEETS September 30 September 30 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities at fair value, including common stocks of $158,462,000 and bonds of $8,172,000 at September 30, 2016 and common stocks of $158,705,000 and bonds of $7,336,000 at September 30, 2015 Accounts receivable, less allowance for doubtful accounts of $200,000 and $250,000 at September 30, 2016 and September 30, 2015, respectively Inventories Prepaid expenses and other current assets Income tax receivable Total current assets Property, plant and equipment, at cost Land, buildings and improvements Furniture, office equipment and computer software Machinery and equipment Less accumulated depreciation ) ) Intangibles, net Goodwill Deferred income taxes, net $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Note payable collateralized by real estate Deferred subscriptions Deferred installation contracts Deferred maintenance agreements and others Deferred income taxes, net Total current liabilities Long term liabilities Investment margin account borrowings Note payable collateralized by real estate Deferred maintenance agreements Income tax payable Accrued interest and penalty for uncertain and unrecognized tax benefits Accrued liabilities Total long term liabilities Commitments and contingencies (Notes 4 and5) Shareholders' equity Preferred stock, $.01 par value, 5,000,000 shares authorized and no shares issued Common stock, $.01 par value, 5,000,000 shares authorized; 1,805,053 shares issued, including 424,307 treasury shares, at September 30, 2016 and September 30, 2015 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements 40 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 2016 2015 2014 Revenues Advertising, net $ $ $ Circulation Advertising service fees and other Licensing and maintenance fees Consulting fees Other public service fees Costs and expenses Salaries and employee benefits Outside services Postage and delivery expenses Newsprint and printing expenses Depreciation and amortization Other general and administrative expenses (Loss) from operations ) ) ) Other income (expenses) Dividends and interest income Other income Interest expense on note payable collateralized by real estate ) ) ) Interest expense on real estate loan ) Interest and penalty expense accrued for uncertain and unrecognized tax benefits ) ) ) Gains on sales of marketable securities/capital assets Other-than-temporary impairment losses on investments ) (Loss) income before taxes ) ) Benefit from income taxes Net (loss) income $ ) $ $ Weighted average number of common shares outstanding – basic and diluted Basic and diluted net (loss) income per share $ ) $ 0.59 $ 0.46 Comprehensive (loss) income Net (loss) income $ ) $ $ Net change in unrealized appreciation of investments (net of tax benefits of $1,028,000 for fiscal 2016; net of taxes of $5,764,000 and $14,286,000 for fiscal 2015 and 2014, respectively) ) ) Reclassification adjustment of other-than-temporary impairment losses recognized in net income (net of taxes of $0, $146,000 and $0 for fiscal 2016, 2015 and 2014, respectively) $ ) $ ) $ See accompanying Notes to Consolidated Financial Statements 41 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Accumulated Additional Other Total Common Stock Treasury Stock Paid-in Retained Comprehensive Shareholders' Share Amount Share Amount Capital Earnings Income Equity Balance at September 30, 2013 $ ) $ ) $ Net income Unrealized gains on investments, net Balance at September 30, 2014 ) ) Net income Unrealized losses on investments, net ) ) Reclassification adjustment of other-than-temporary impairment losses recognized in net income (net of taxes) Balance at September 30, 2015 ) ) Net loss ) ) Unrealized losses on investments, net ) ) Balance at September 30, 2016 $ ) $ ) $ See accompanying Notes to Consolidated Financial Statements 42 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS 2016 2015 2014 Cash flows from operating activities Net (loss) income $ ) $ $ Adjustments to reconcile net (loss) income to net cash provided by operating activities Depreciation and amortization Gains on sales of marketable securities ) Deferred income taxes ) ) ) Discount earned on bonds ) ) ) Other-than-temporary impairment losses on investments Changes in assets and liabilities (Increase) decrease in current assets Accounts receivable, net ) Inventories Prepaid expenses and other assets ) Income tax receivable ) ) Increase (decrease) in liabilities Accounts payable ) ) Accrued liabilities ) ) ) Income taxes ) ) Deferred subscription ) ) ) Deferred installation contracts ) ) Deferred maintenance agreements and others Net cash provided by operating activities Cash flows from investing activities Sales of marketable securities Purchases of marketable securities ) ) Acquisition of The Daily Transcript ) Purchases of property, plant and equipment, including the Logan Utah office building ) ) ) Net cash used for investing activities ) ) ) Cash flows from financing activities Note payable collateralized by real estate Payment of loan principal ) Net cash provided by financing activities (Decrease) increase in cash and cash equivalents ) 4,072,000 Cash and cash equivalents Beginning of year End of year $ $ $ Interest paid during year $ $ $ 230,000 Income taxes (refunded) paid during year $ ) $ ) $ 28,000 See accompanying Notes to Consolidated Financial Statements 43 DAILY JOURNAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. THE COMPANY AND OPERATIONS Daily Journal Corporation (“Daily Journal”) publishes newspapers and web sites covering California and Arizona and produces several specialized information services. It also serves as a newspaper representative specializing in public notice advertising. Journal Technologies, Inc. (“Journal Technologies”), a wholly-owned subsidiary, includes as of October 1, 2014, the combined operations of Sustain Technologies, Inc. (“Sustain”), a wholly-owned subsidiary since 2008; New Dawn Technologies, Inc. (“New Dawn”), acquired in December 2012; and ISD Technologies, Inc. (“ISD”), acquired in September 2013. Journal Technologies supplies case management software systems and related products to courts, prosecutor and public defender offices, probation departments and other justice agencies, including administrative law organizations, city and county governments and bar associations. These organizations use the Journal Technologies family of products to help manage cases and information electronically, to interface with other critical justice partners and to extend electronic services to bar members and the public, including a website to pay traffic citations online. These products are licensed to more than 500 organizations in 42 states and internationally. Essentially all of the operations of Daily Journal and Journal Technologies are based in California, Arizona, Coloradoand Utah. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation: The consolidated financial statements include the accounts of the Daily Journal and Journal Technologies (collectively the “Company”). All intercompany accounts and transactions have been eliminated in consolidation. Concentrations of Credit Risk: The Company extends unsecured credit to most of its advertising customers. The Company recognizes that extending credit and setting appropriate reserves for receivables is largely a subjective decision based on knowledge of the customer and the industry. Credit exposure also includes the amount of estimated unbilled sales. Credit limits, setting and maintaining credit standards, and managing the overall quality of the credit portfolio is largely centralized. The level of credit is influenced by the customer’s credit and payment history which the Company monitors when establishing a reserve. The Company maintains the reserve account for estimated losses resulting from the inability of its customers to make required payments. If the financial conditions of its customers were to deteriorate or its judgments about their abilities to pay are incorrect, additional allowances might be required and its results of operations could be materially affected. Cash Equivalents: The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. 44 Fair Value of Financial Instruments: The carrying amounts of cash, accounts receivable and accounts payable approximate fair value because of their short maturities. In addition, the Company has investments in marketable securities, all categorized as “available-for-sale ” and stated at fair market value, with the unrealized gains and losses, net of tax es, reported in “Accumulated other comprehensive income ” (AOCI) in the accompanying consolidated balance sheets. The unrealized gains and losses included in AOCI represent changes in the fair value of the investments due to changes in both foreign currency exchange rates and market prices. The Company uses quoted prices in active markets for identical assets (consistent with the Level 1 definition in the fair value hierarchy) to measure the fair value of its investments on a recurring basis pursuant to Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurement and Disclosures . At September 30, 2016, the aggregate fair market value of the Company’s marketable securities was $166,634,000. These investments had approximately $108,256,000 of unrealized gains before taxes of $42,250,000. Most of the unrealized gains were in the common stocks of three U.S. financial institutions. The bonds have a maturity date in 2039 and are classified as “Current assets” because they are available for sale. At September 30, 2015, the Company had marketable securities at fair market value of approximately $166,041,000, including approximately $111,498,000 of unrealized gains before taxes of $43,278,000. Investment in Financial Instruments September 30, 2016 September 30, 2015 Aggregate fair value Amortized/Adjusted cost basis Pretax unrealized gains Aggregate fair value Amortized/Adjusted cost basis Pretax unrealized gains Marketable securities Common stocks $ Bonds $ The Company perform ed separate evaluations for equity securities with a fair value at September 30, 2016 and 2015 below cost to determine if the unrealized losses were other-than-temporary. This evaluation considered a number of factors including, but not limited to, the length of time and extent to which the fair value ha d been less than cost, the financial condition and near term prospects of the issuer and the Company’s ability and intent to hold the securities until fair value recovers. The assessment of the ability and intent to hold these securities to recovery focuses on liquidity needs, asset/liability management and portfolio objectives. Based on the result of th e evaluation, the Company concluded that as of September 30, 2016, the unrealized loss related to such marketable securities was temporary. As of September 30, 2015, the Company concluded that the unrealized losses related to the marketable securities of one issuer were other-than-temporary and thus recorded impairment losses of $376,000 ($230,000 net of taxes). U.S. GAAP requires that the Company recognize other-than-temporary impairment losses in earnings rather than in accumulated comprehensive income when the security prices remain below cost for a period of time that may be deemed excessive even in instances where the Company possesses the ability and intent to hold the security. However, the recording of these impairment losses does not necessarily indicate that the loss in value of these securities is permanent. In fiscal 2014, there were no unrealized losses related to the marketable securities. Intangible Assets: At September 30, 2016 and 2015, intangible assets were composed of (i) customer relationships of $7,166,000 and $11,698,000 (net of the accumulated amortization expenses of $14,938,000 and $10,406,000), respectively, and (ii) developed technology of $787,000 and $1,292,000 (net of accumulated amortization expenses of $1,738,000 and $1,233,000), respectively. These intangible assets are being amortized over five years or less based on their estimated useful lives. Future annual intangible amortization costs are estimated to be approximately $4,895,000 for fiscal 2017 and $3,058,000 for fiscal 2018 and none thereafter. Intangible amortization expense was $5,037,000, $4,907,000 and $4,866,000 for fiscal 2016, 2015 and 2014, respectively. 45 Intangible Assets September 30, 2016 September 30, 2015 Customer Relationships Developed Technology Total Customer Relationships Developed Technology Total Gross intangible $ Accumulated amortization ) $ Goodwill: The Company accounts for goodwill in accordance with ASC 350, Intangibles — Goodwill and Other . Goodwill is not amortized for financial statement purposes but evaluated for impairment annually, or whenever events or changes in circumstances indicate that the value may not be recoverable. The goodwill amount reported in the consolidated balance sheets relates only to Journal Technologies. The Company performed qualitative assessments for Journal Technologies and determined there were no substantive changes during the current year and no indication of impairment. In making this assessment, the Company only considered Journal Technologies’ assets and their revenue generating abilities as required by ASC 350. Goodwill represents the expected synergies in expanding the Company’s software business. Considered factors for potential goodwill impairment evaluation for the reporting units include the current year’s business profitability before intangible amortization, fluctuations of revenues, changes in the market place, the status of installation contracts and new business, among other things. As of September 30, 2016 and 2015, there was goodwill of $13,400,000. Prepaid and Other Current Assets: Included in other assets are in-progress installation service costs of $350,000 for the legacy projects from the acquisition for which revenues have not yet been recognized and are deferred. Inventories: Inventories, comprised of newsprint and paper, are stated at cost, on a first-in, first-out basis, which does not exceed current market value. Property, plant and equipment: Property, plant and equipment are carried on the basis of cost or fair value for assets acquired in business combinations. Depreciation of assets is provided in amounts sufficient to depreciate the cost of related assets over their estimated useful lives ranging from 3 – 39 years. At September 30, 2016, the estimated useful lives were (i) 5 – 39 years for building and improvements, (ii) 3 – 5 years for furniture, office equipment and software, and (iii) 3 – 10 years for machinery and equipment. Leasehold improvements are amortized over the term of the related leases or the useful life of the assets, whichever is shorter. Assets are depreciated using the straight-line method for financial statements and accelerated method for tax purposes. Depreciation and amortization expenses were $672,000, $624,000 and $650,000 for fiscal 2016, 2015 and 2014, respectively. Significant expenditures which extend the useful lives of existing assets are capitalized. Maintenance and repair costs are expensed as incurred. Gains or losses on dispositions of assets are reflected in current earnings. 46 Impairment of Long-Lived Assets: The Company evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. There were no such impairments identified during fiscal 2016, 2015 and 2014. Journal Technologies’ Software Development Costs: Development costs related to software products developed for sale or licensing are expensed as incurred until the technological feasibility of the product has been established. Thereafter, until the product is released for sale, software development costs are capitalized and reported at the lower of unamortized cost or net realizable value of the related product. The establishment of technological feasibility and the ongoing assessment of recoverability of costs require considerable judgment by the Company with respect to certain internal and external factors, including, but not limited to, anticipated future product revenue, estimated economic life and changes in hardware and software technology. The Company believes its process for developing software is essentially completed concurrent with the establishment of technological feasibility, and accordingly, no software development costs have been capitalized to date. Revenue Recognition: For the Traditional Business, proceeds from the sale of subscriptions for newspapers, court rule books and other publications and other services are recorded as deferred revenue and are included in earned revenue only when the services are provided, generally over the subscription term. Advertising revenues are recognized when advertisements are published and are net of commissions. The change in allowance for doubtful accounts is as follows. Description Balance at Beginning of Year Additions Charged to Costs and Expenses Accounts Charged off less Recoveries Balance at End of Year Allowance for doubtful accounts $ $ $ ) $ Allowance for doubtful accounts $ $ $ ) $ Allowance for doubtful accounts $ $ $ ) $ Journal Technologies recognizes revenues in accordance with the provisions of ASC 985-605, Software—Revenue Recognition . Revenues from license and maintenance contracts generally call for the Company to provide software updates and upgrades to customers and are recognized ratably over the maintenance period. Consulting and other services are recognized upon completion of the services and acceptance by the customers under the completed performance method. The Company elects to use the completed performance method because each customer’s acceptance is unpredictable and reliable estimates of the progress towards completion cannot be made. Only after a customer’s acceptance of a completed task does the customer realize value, and any advances are generally no longer at risk of refund and are therefore considered earned. Other public service fees, as disclosed in the consolidated statements of comprehensive income (loss), are primarily service fees earned and recognized as revenues at the time the Company processes credit card payments on behalf of the courts via its ePayIt secure websites through which the general public uses can pay traffic citations and obtain traffic school information. 47 Approximately 56%, 57% and 53% of the Company’s revenues in fiscal 2016, 2015 and 2014, respectively, were derived from sales and leases of software licenses, annual maintenance agreements and consulting services that typically include implementation and training. The Company has established Vendor Specific Objective Evidence (VSOE) of fair value of the annual maintenance because a substantial majority of the Journal Technologies’ actual maintenance renewals is within a narrow range of pricing as a percentage of the underlying license fees for the legacy contracts and is deemed substantive. Management Incentive Plan: In fiscal 1987, the Company implemented a Management Incentive Plan (the “Incentive Plan”) that entitles a participant to participate in pretax earnings before adjustment for certain items of the Company. In 2003, the Company modified the Incentive Plan to provide participants with three different types of non-negotiable incentive certificates based on the nature of the particular participants’ responsibilities. Each certificate entitles the participant to a specified share of the applicable pretax earnings in the year of grant and to receive the same percentage of pretax earnings to be generated in each of the next nine years provided they remain with the Company or are in retirement after working for the Company to age 65. If a participant dies while any of his or her certificates remain outstanding, future payments under those certificates will be made to the deceased participant’s beneficiaries. In fiscal 2015, after combining Sustain, New Dawn and ISD into one company, the Company converted each existing Sustain Non-negotiable Incentive Certificate along with its supplemental Addendum to a new “Journal Technologies Non-negotiable Incentive Certificate” coupled with a similar supplemental Addendum which defines how the value of the Journal Technologies Certificate will be paid upon a triggering event such as a sale of Journal Technologies or an initial public offering. Employees and consultants of Journal Technologies are eligible to participate in these “Journal Technologies Certificates”. Payouts under the Journal Technologies Certificates are calculated based on the pretax income of Journal Technologies before supplemental compensation expenses, workers’ compensation expenses, intangible amortizations and goodwill impairment. Also effective fiscal 2015, the calculation of payouts under the Daily Journal Non-Consolidated Certificates is based on the pretax earnings of the traditional publishing business before supplemental compensation expenses, workers’ compensation expenses, financing costs of the non-traditional business activities and any write-downs of unrealized losses on investments. The calculation of payouts under the Daily Journal Consolidated Certificate remains unchanged. For any certificate held by an employee who has already met retirement eligibility at age 65, all future commitments are expensed immediately. For any certificate held by an employee who is expected to become retirement eligible during the 10 year period of the certificate, the Company recognizes the future commitments at each fiscal year-end over the period from the grant date through retirement eligibility. Certificate interests entitled participants to receive 4.49%, 4.13% and 3.85% (amounting to $271,350, $198,915 and $265,490, respectively) of Daily Journal non-consolidated income before taxes, workers’ compensation, supplemental compensation and certain other items, 8.30% and 7.07% (amounting to $0 and $10,600 for fiscal 2016 and 2015, respectively) for Journal Technologies and 8.2%, 8.2% and 8.2% (amounting to $0, $0 and $0, respectively) for Daily Journal consolidated in fiscal 2016, 2015 and 2014. The Company accrued $62,000 and $47,000 as of September 30, 2016 and 2015, respectively, for the Plan’s future commitment for those who will still have Certificates at the age of 65. This future commitment included an increase in fiscal 2016 of $15,000 or $.01 per outstanding share on a pretax basis versus a decrease in fiscal 2015 of $733,000 or $.53 per outstanding share on a pretax basis due to increased estimated future pretax income. The estimated Incentive Plan’s future commitment is calculated using Level 3 inputs, as defined in the fair value hierarchy, based on an average of the past year and the current year pretax earnings before certain items, discounted to the present value at 6% since each granted Unit will expire over its remaining life term of up to 10 years. 48 Income taxes: The Company accounts for income taxes using an asset and liability approach which requires the recognition of deferred tax liabilities and assets for the expected future consequences of temporary differences between the carrying amounts for financial reporting purposes and the tax basis of the assets and liabilities. The Company accounts for uncertainty in income taxes under ASC 740-10 which prescribes a recognition threshold and measurement methodology to recognize and measure an income tax position taken, or expected to be taken, in a tax return. The evaluation of a tax position is based on a two-step approach. The first step requires an entity to evaluate whether the tax position would “more likely than not” be sustained upon examination by the appropriate taxing authority. The second step requires the tax position be measured at the largest amount of tax benefit that is greater than 50% likely of being realized upon ultimate settlement. In addition, previously recognized benefits from tax positions that no longer meet the new criteria would be derecognized. At September 30, 2016, the balance of the accrued tax liability for uncertain and unrecognized tax benefits relative to an acquisition in fiscal 2013 totaled approximately $2,723,000. At September 30, 2015, there were unrecognized tax benefits of $2,991,000. Net income per common share :
